                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DAVID LEE LEWIS, SR.,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CASE NO. 2:17-cv-790-SRW
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                       MEMORANDUM OPINION AND ORDER1

       Plaintiff David Lee Lewis, Sr., applied for disability insurance benefits under Title

II of the Social Security Act (“the Act”) on November 4, 2009, and Supplemental Security

Income (SSI) under Title XVI on November 9, 2009, alleging a disability date of October

1, 2009. (R. 165, 174, 530).2 The applications were denied initially on February 27, 2010,

and upon reconsideration on March 22, 2010. (R. 103, 530). Thereafter, plaintiff requested

a hearing before an Administrative Law Judge (ALJ) and appeared at the hearing on March

23, 2011. (R. 37–79, 530). In a hearing decision dated January 18, 2012, the ALJ found

that plaintiff was not disabled. (R. 21–29). Plaintiff ultimately appealed to the district court




1 For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was
effective until March 27, 2017, as that was the version of the C.F.R. in effect at the time the claim
was filed. See 20 C.F.R. Part 404 and 416, effective March 27, 2017; see also
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q. 3.

2 Prior to filing these applications, Plaintiff was awarded benefits for a closed period from January
22, 2007 to July 2, 2009, due to limitations caused by his carpal tunnel syndrome. (R. 530).
                                           Page 1 of 14
and the court remanded the case for further consideration because the ALJ erred in his

credibility analysis. (R. 530); Lewis v. Colvin, 2:13cv355-MHT (M.D. Ala. July 29, 2014).

       The ALJ held a new hearing on June 7, 2016, which plaintiff attended without

counsel. (R. 559–75). In a hearing decision dated December 8, 2016, the ALJ found that

plaintiff was not disabled. (R. 530–51). The Appeals Council denied plaintiff’s request for

review. (R. 522–25). As a result, the ALJ’s decision became the final decision of the

Commissioner of Social Security (Commissioner). Id.

       In the instant appeal, plaintiff asks the court for relief in his favor due to his health

condition. See Docs. 16, 19. This case is ripe for review pursuant to 42 U.S.C. §§ 405(g),

1383(c)(3). The parties have consented to entry of final judgment by the Magistrate Judge.

See 28 U.S.C. § 636(c); see also Docs. 11, 12. After careful scrutiny of the record and

briefs, for reasons herein explained, the court concludes that the Commissioner’s decision

is due to be reversed and remanded.

                             I. NATURE OF THE CASE

       Plaintiff seeks judicial review of the Commissioner’s decision denying his

application for disability insurance benefits. United States district courts may conduct

limited review of such decisions to determine whether they comply with applicable law

and are supported by substantial evidence. 42 U.S.C. § 405. The court may affirm, reverse

and remand with instructions, or reverse and render a judgment. Id.

                             II. STANDARD OF REVIEW

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this court is to determine whether the decision of the Commissioner is

                                         Page 2 of 14
supported by substantial evidence and whether proper legal standards were applied.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002). This court must “scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). Substantial evidence is “such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” Id. It

is “more than a scintilla, but less than a preponderance.” Id. A reviewing court “may not

decide facts anew, reweigh the evidence, or substitute [its] decision for that of the

[Commissioner].” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In other words,

this court is prohibited from reviewing the Commissioner’s findings of fact de novo, even

where a preponderance of the evidence supports alternative conclusions.

       While the court must uphold factual findings that are supported by substantial

evidence, it reviews the ALJ’s legal conclusions de novo because no presumption of

validity attaches to the ALJ’s determination of the proper legal standards to be applied.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s

application of the law, or if the ALJ fails to provide the court with sufficient reasoning for

determining that the proper legal analysis has been conducted, it must reverse the ALJ’s

decision. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

       To qualify for SSI and establish his or her entitlement for a period of disability, a

claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder. The Regulations define “disabled” as “the inability to do any

substantial gainful activity by reason of any medically determinable physical or mental

                                        Page 3 of 14
impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve (12) months.” 20 C.F.R. §§

404.1505(a), 416.905(a). To establish an entitlement to disability benefits, a claimant must

provide evidence about a “physical or mental impairment” that “must result from

anatomical, physiological, or psychological abnormalities which can be shown by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. §§

404.1508, 416.908.

       The Regulations provide a five-step process for determining whether a claimant is

disabled. 20 C.F.R. §§ 404.1520(a)(4)(i-v), 416.920(a)(4)(i-v). The Commissioner must

determine, in sequence:

       (1)    whether the claimant is currently employed;

       (2)    whether the claimant has a severe impairment;

       (3)    whether the claimant’s impairment meets or equals an impairment
              listed by the Commissioner;

       (4)    whether the claimant can perform his or her past work; and

       (5)    whether the claimant is capable of performing any work in the
              national economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to a formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562–63 (7th Cir.

1999); accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). The sequential

analysis goes as follows:

       Once the claimant has satisfied steps One and Two, [he] will automatically
       be found disabled if [he] suffers from a listed impairment. If the claimant
       does not have a listed impairment but cannot perform [his] work, the burden

                                        Page 4 of 14
       shifts to the [Commissioner] to show that the claimant can perform some
       other job.

Pope, 998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The

Commissioner must further show that such work exists in the national economy in

significant numbers. Id.

              III. ADMINISTRATIVE FINDINGS AND CONCLUSIONS

       Plaintiff was 39 years old on his alleged onset date. (R. 165, 549). He had at least a

high school education. (R. 549). His past relevant work included tree trimmer helper,

material handler, and strapper. (R. 549).

       In evaluating plaintiff’s application, the ALJ applied the five-step sequential

evaluation process for determining whether a claimant is disabled. (R. 533–51). At step

one, the ALJ found that plaintiff met the insured status requirements through June 30, 2012.

(R. 533). The ALJ found that he had not engaged in substantial gainful activity during the

relevant period. (R. 533). After reviewing the medical evidence and hearing testimony, the

ALJ determined that plaintiff’s severe impairments included right carpal tunnel syndrome,

left carpal tunnel syndrome, status-post surgical release, left shoulder acromioclavicular

arthritis with labral tear and impingement, status-post surgical repair, cervicalgia/disorder

of the cervical region and obesity. (R. 533). At step three, the ALJ concluded that plaintiff

did not have an impairment or combination of impairments that met or equaled any of the

impairments listed in 20 C.F.R. pt. 404 subpt. P, app. 1 (2017). (R. 534). The ALJ evaluated

plaintiff’s credibility and found that the objective evidence did not support his subjective

complaints. (R. 536–57). The ALJ then found that plaintiff retained the RFC to perform a


                                        Page 5 of 14
limited range of light work. (R. 535–36). At step four, the ALJ determined that plaintiff

was unable to perform his past relevant work as a tree trimmer helper, material handler, or

strapper. (R. 549). However, the ALJ determined that plaintiff was capable of performing

other jobs that exist in significant numbers in the national economy. (R. 550). Thus, the

ALJ found that plaintiff was not disabled during the relevant period. (R. 551).

                                    IV. ISSUE

       Whether the ALJ’s decision that plaintiff is not disabled is supported by substantial

evidence?

                                    V. ANALYSIS

       The ALJ has a duty to develop the record fully and fairly. Welch v. Bowen, 854 F.2d

436, 438 (11th Cir. 1988); Cowart v. Schweiker, 662 F.2d 731, 735–36 (11th Cir. 1981).

This duty exists whether or not the plaintiff is represented by counsel, but it rises to a

special duty for an unrepresented plaintiff. Smith v. Schweiker, 677 F.2d 826, 829 (11th

Cir. 1982). Additionally, the Commissioner is obligated to notify a claimant of his statutory

right to retained counsel at the Social Security hearing, and to solicit a knowing and

voluntary waiver of that right. See 42 U.S.C. § 406; Cowart, 662 F.2d at 734. The

obligation to develop the record fully and fairly exists if a claimant has waived the right to

retained counsel, and even if the claimant is represented by counsel. See Cowart, 662 F.2d

at 735–36.

       Here, plaintiff was represented by counsel at the first hearing. At some point later

on, counsel withdrew. New counsel filed a notice of appearance and, thereafter, withdrew.

Plaintiff appeared at the administrative hearing on June 7, 2016, without counsel or a

                                        Page 6 of 14
representative. The following is the exchange between the ALJ and plaintiff at the

administrative hearing regarding counsel:

ALJ:           I know that you have had attorneys that have helped you in the past. But, it
               looks like that they’ve not continued to offer you any assistance. The last
               attorney we had withdrew last fall. And do you, as far as you know, is there
               anybody supposed to be here with you today?

Plaintiff:     No, sir.

ALJ:           Okay. All right. Then, well, I know that sometimes attorneys don’t want to
               continue representing you. But, that doesn’t mean you still can’t go forward
               with your claim. Social Security will make [a] decision with or without
               attorneys involved or someone representing you.

Plaintiff:     Okay.

ALJ:           And but, I do – I do remind you of that you always have that right if you
               decide to go back and hire someone again. Mr. Lewis, let me check and make
               sure I still have a good address and phone number. I’ve got you at 182 East
               Bills Street in Greenville, 36037.

Plaintiff.     Yes, sir.

(R. 561–62).

       If there is no knowing and voluntary waiver of counsel by an unrepresented

claimant, the ALJ’s obligation to develop a full and fair record rises to a special duty. See

Brown v. Shalala, 44 F.3d 931, 934–35 (11th Cir. 1995) (citing Smith, 677 F.2d at 829).

This special duty requires the ALJ to be “especially diligent in ensuring that favorable as

well as unfavorable facts and circumstances are elicited.” Cowart, 662 F.2d at 735

(citations omitted). The Eleventh Circuit explains that when the right to representation has

not been waived,

       [t]his special duty requires, essentially, a record which shows that the
       claimant was not prejudiced by lack of counsel. In carrying out this duty,

                                        Page 7 of 14
       the ALJ must “scrupulously and conscientiously probe into, inquire of,
       and explore for all the relevant facts.” Smith, 677 F.2d at 829 (citations
       omitted). “Under this standard, we are not required to determine that the
       presence of counsel would necessarily have resulted in any specific
       benefits in the handling of the case before the ALJ.” Clark [v. Schweicker],
       652 F.2d [399, 404 (5th Cir. 1981)]. Nevertheless, there must be a showing
       of prejudice before we will find that the claimant’s right to due process
       has been violated to such a degree that the case must be remanded to the
       [Commissioner] for further development of the record.

Brown v. Shalala, 44 F.3d 931, 934–35 (11th Cir. 1995) (quoting Kelley v. Heckler, 761

F.2d 1538, 1540 (11th Cir.1985)).

       The portions of the hearing transcript quoted above reflect there was not a knowing

waiver of the right to counsel. Although plaintiff responded affirmatively to the ALJ’s

question, it is unclear whether plaintiff was confirming his correct address or responding

to the ALJ’s reminder that he could hire counsel again later. In his decision, the ALJ states,

that he “again made the claimant aware of his right to representation at the hearing.” R.

531. But that is not what the hearing transcript indicates. Rather, the transcript reflects that

the ALJ merely reminded plaintiff he could always “go back and hire somebody again.” R.

562. Nothing in the exchange demonstrates an understanding by plaintiff that he had the

option – and, indeed, the right – to obtain counsel before proceeding with the hearing. See

Cowart, 662 F.2d at 734–35 (claimant’s affirmative response when asked whether she

wished to proceed without counsel did not reflect a true desire to do so when viewed in the

context of other testimony). Thus, on this record, a knowing and voluntary waiver is

lacking. See Brown, 44 F.3d at 935. Notwithstanding, remand is only warranted if prejudice

from the lack of counsel exists.

       At the hearing, plaintiff appeared wearing a brace or splint on his wrist. R. 562.

                                         Page 8 of 14
Other than confirming that plaintiff could still raise his hand to take an oath with the splint

on his wrist, the ALJ did not ask plaintiff how often he needs to wear the brace or whether

it causes any limitations. Plaintiff testified that he had left hand surgery twice for his carpal

tunnel issues, and he testified that he may have to have surgery on the right hand. R. 566.

Although the ALJ confirmed with plaintiff that he still suffers from bilateral carpal tunnel

syndrome, there was very little questioning regarding the extent of plaintiff’s limitations

due to this condition. The ALJ did not “scrupulously and conscientiously probe into,

inquire of, and explore for all the relevant facts,” Smith, 677 F.2d at 829, and yet he reached

the conclusion that the plaintiff “has the ability to use his hands to perform a range of light

work activity, and that he can continuously handle, finger and feel bilaterally.” R. 544.

       Specifically, regarding the plaintiff’s bilateral carpal tunnel syndrome, the ALJ

stated as follows:

       In terms of the claimant’s alleged bilateral hand impairment, the record
       documents that the claimant has been diagnosed with bilateral carpal
       tunnel syndrome. With regard to the left hand, in March 2009 the claimant
       had surgery to correct an ulna nerve entrapment of the left wrist. On May
       5, 2009, Dr. Palmer returned the claimant to light duty, with no use of the
       left hand. On June 16, 2009, Dr. Palmer opined that the claimant was at
       maximum medical improvement with a 7% impairment of the left upper
       extremity. The claimant was returned to full duty. The treatment notes
       indicate that the claimant did not have any thenar atrophy in the left wrist.
       The treatment notes indicate that the claimant reported post-surgical
       improvement. With regard to the right hand, a nerve conduction test in
       March 2009 was negative for right carpal tunnel syndrome. However, a
       nerve conduction study in July 2009 was positive foe (sic) moderate to
       severe carpal tunnel syndrome. The claimant opted not to have surgery.
       The claimant was instructed to wear a splint at night and to perform
       stretching exercises, with the hope of the problem resolving without
       surgery. Dr. Barnes performed a consultative examination in February
       2010, and noted that an examination of the wrist revealed pain in the (sic)
       both hand and a positive Tinel’s sign, and 4/5 strength in the upper

                                          Page 9 of 14
       extremities. A neurological examination revealed that the claimant has
       some gross loss of vibratory sense and touch and poor coordination of the
       right hand. His gross motor movements are poor. His fine motor
       coordination is poor. However, the claimant’s treatment records from
       April 2010 to June 2011 do not document complaints of ongoing problems
       secondary to bilateral carpal tunnel syndrome. A treatment note in January
       2011 noted that [t]he claimant had 5/5 strength in the right upper
       extremity.[3] Moreover, in June 2011, Dr. Johnson performed a
       consultative examination which revealed that the claimant had full range
       of motion without pain in the bilateral wrists. Moreover, the examination
       revealed that the claimant’s right grip strength was 30 pounds, right pinch
       strength was 14 pounds, left grip strength was 20 pounds, and left pinch
       strength was 10 pounds. Furthermore, recent treatment records from 2015
       to 2016, do not document that the claimant has persistent problems with
       the use of his hands. Overall, the medical evidence of record supports a
       finding that the claimant has the ability to use his hands to perform a range
       of light work activity, and that he can continuously handle, finger, and feel
       bilaterally.

R. 544 (citations omitted).

       At the administrative hearing, plaintiff testified he was treated monthly by family

physician Dr. Chandra Shekar from 2012 to the present. R. 564. Plaintiff stated that he saw

Dr. Shekar for numbness, backache, and headaches and that Dr. Shekar took x-rays and

MRIs, and prescribed medication for him. R. 564–65. The ALJ advised plaintiff no fewer

than four times that he intended to write Dr. Shekar to get all of Dr. Shekar’s records and

test results. R. 565, 569, 573, 574. The ALJ noted that he wanted to see what the MRI

showed and commented that he might have a doctor look over it. R. 574. The hearing

officer stated that all of the records were in plaintiff’s file. R. 565. The only “new” records

from Dr. Shekar are dated January 15, 2015 through June 1, 2016, even though plaintiff




3 The ALJ’s reference to 5/5 strength specifically referenced the right shoulder and not hand/grip
strength. See R. 472.
                                          Page 10 of 14
testified that he had seen Dr. Shekar monthly since 2012. There are references to his carpal

tunnel condition in Dr. Shekar’s records, including a reference to carpal tunnel syndrome

that started in August 8, 2007, and became bilateral on January 6, 2014. See R. 911. There

is a reference to tingling and numbness in both hands in November 2015 (R. 920), and the

2014 medication history reflects that plaintiff was taking medication for tingling and

numbness due to carpal tunnel syndrome. (R. 861). Additionally, there are other references

in the records to medications for tingling and numbness that do not specifically mention

carpal tunnel. The ALJ discusses Dr. Shekar’s records, but does not mention why there are

no treatment notes from 2012 to 2014.

       The ALJ had a VE present at the hearing, but he failed to ask the VE any questions.

Instead, in his decision, the ALJ relied on the interrogatories sent to a VE in 2011 which

used the RFC from the consultative examiner’s report in 2011. At the hearing, the ALJ

specifically mentioned getting copies of the x-rays and MRI reports regarding plaintiff’s

hands to help the ALJ understand how severe plaintiff’s problems are. Additionally, the

ALJ commented that he may have a doctor review the MRIs. R. 574. However, there is no

indication in the record that copies of recent reports were obtained or that a consultative

examiner was retained to review any records.

       When the ALJ noted at the hearing that he intended to obtain updated records from

Dr. Shekar, the hearing officer stated, “[e]verything in his folder is already in the file. I’ll

enter it.” R. 565. At the start of the hearing, the ALJ acknowledged having 19 medical (F)

exhibits. R. 563. The only additional exhibits that appear to have been added are those

contained in exhibit 20F, which are the records of Dr. Shekar from January 2015 to June

                                         Page 11 of 14
2016. R. 558. Since these are the only additional records indexed, it appears that these were

the records referenced by the hearing officer as already in possession and that would be

entered. Thus, despite the ALJ’s multiple representations that he would obtain additional

records and testing after the hearing, it is not clear that this was ever done.4 Even if the

2015-2016 records were obtained after the hearing, they still appear incomplete, as there

are no notes of treatment from 2012 through 2014, and there are no x-ray or MRI results

contained in the records at all. R. 905–28.

       A review of these records reveals that plaintiff was seen on January 15, 2015, for a

check-up and medication refill. R. 928. The records consist of treatment notes of monthly

visits, or at least visits every couple of months, which note plaintiff’s objective and

subjective complaints, document his vital signs and exam findings, and record diagnoses

and treatment. The visits were fairly regular during this time consistent with plaintiff’s

testimony, but records from 2012 to 2014 are glaringly absent. The ALJ stated that he

needed the MRI and x-ray testing reports to see how severe plaintiff's problems are, but –

when no such testing showed up in Dr. Shekar’s records, nor any treatment records from

2012 to 2014 – the ALJ relied on the lack of testing/complaints to conclude that the plaintiff

can handle, finger, and feel continuously as stated by the consultative examiner’s (CE)

2011 report. Arguably, the ALJ’s reliance on the earlier written reports of the CE and VE




4 The ALJ wrote a letter to plaintiff on June 28, 2016, stating that he had obtained updated records
and specifically referencing exhibit 20F, see R. 903–04, which appear to be the records the hearing
officer already had on June 7, 2016, at the hearing. There is no indication in the record that the
ALJ tried to obtain any additional records from Dr. Shekar or any other source despite the ALJ’s
repeated claim that he would obtain Dr. Shekar’s records and the MRI and x-ray reports.
                                          Page 12 of 14
was prejudicial to the plaintiff where plaintiff essentially had no opportunity to challenge

these reports since he no longer had counsel. Given the heightened duty of the ALJ to

develop the record, the ALJ should have questioned plaintiff regarding the limitations

caused by his bilateral carpal tunnel, explored the gap in Dr. Shekar’s records in light of

plaintiff’s testimony that he had been treated by her since 2012, followed up regarding the

missing diagnostic reports, and otherwise scrupulously probed into, inquired of, and

explored for all relevant facts. See Smith, 677 F.2d at 829

       The Commissioner argues that the pro se plaintiff waived any argument on appeal

due to his failure to set forth specific arguments in his brief. The Commissioner

acknowledges that the court should construe pro se pleadings liberally, but also correctly

points out that the plaintiff has the burden of proving his disability. See 20 C.F.R. §§

404.1512(c), 416.912(c) (a claimant must provide evidence showing how his impairments

affect his functioning during the alleged period of disability); Ellison v. Barnhart, 355 F.3d

1272, 1276 (11th Cir. 2003) (“the claimant bears the burden of proving that he is disabled,

and, consequently, he is responsible for producing evidence in support of his claim”)

(internal citation omitted). In her brief, the Commissioner recognized the issue on appeal

as “whether substantial evidence supported the [ALJ’s] decision that plaintiff is not

disabled.” (Doc. 17 at 1). Though plaintiff does not specifically argue that the ALJ failed

to develop a full and fair record, this argument falls within the court’s review of a claim of

lack of substantial evidence. See Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1268–69

(11th Cir. 2015). In Henry, the Eleventh Circuit held that its “jurisdiction encompasses not

only those issues that a party ‘expressly referred to’ but also those ‘impliedly intended for

                                        Page 13 of 14
appeal.’” Id. (quoting Whetstone Candy Co. v. Kraft Foods, Inc., 351 F.3d 1067, 1080 (11th

Cir.2003)). “It is impossible to review whether the ALJ’s decision is supported by

substantial evidence if the record is not fully and fairly developed.” Henry, 802 F. 3d at

1269 (citing Cowart, 662 F.2d at 735). Given plaintiff’s lack of counsel at the

administrative hearing, and the concomitant heightened duty of the ALJ to develop the

record – which the ALJ failed to do – the court cannot determine whether the decision is

supported by substantial evidence. Thus, this matter is due to be reversed and remanded

for full and fair development of the record.

                           VI. CONCLUSION AND ORDER

       Accordingly, for the reasons discussed, the decision of the Commissioner will be

REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) by

separate judgment so that the Commissioner can conduct additional proceedings consistent

with this opinion.

       Done, on this the 31st day of May, 2019.

                                                       /s/ Susan Russ Walker
                                                       Susan Russ Walker
                                                       United States Magistrate Judge




                                       Page 14 of 14
